1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   TERRI F. GRAHAM,                            )    Case No. CV 17-08559-AB-JEM
                                                 )
12                              Plaintiff,       )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   NANCY A. BERRYHILL, Acting                  )
     Commissioner of Social Security             )
15   Administration,                             )
                                                 )
16                              Defendant.       )
                                                 )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
     is REVERSED and this action is REMANDED for further proceedings in accordance with
21
     this Report and Recommendation and with law.
22

23
     DATED: May 22, 2019
24                                                               ANDRE BIROTTE, JR.
                                                            UNITED STATES DISTRICT JUDGE
25

26

27

28
